Citation Nr: 0612660	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  05-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION


The veteran served on active duty from November 1969 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to an increased rating for 
chronic hepatitis.  


FINDING OF FACT

The veteran's chronic hepatitis C has not resulted in 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks and which require 
treatment by a physician, or hepatomegaly. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for a chronic hepatitis 
C disability have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the April 2004 rating decision the RO denied an increased 
rating for chronic hepatitis, but evaluated the disability 
under Diagnostic Code 7345, which pertains to chronic liver 
disease without cirrhosis excluding hepatitis C.  The 
evidence indicates that the veteran tested positive for the 
hepatitis C antibody in 1996.  

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
regulations relating to disabilities of the digestive system 
under 38 C.F.R. § 4.114 changed effective July 2, 2001. These 
changes include the criteria for evaluating hepatitis and 
diseases of the liver. Under the prior regulations, the 
veteran was evaluated under the criteria for infectious 
hepatitis, DC 7345.  In April 2004, the RO rated the 
veteran's chronic hepatitis C disability under DC 7345. 

The July 2001 amendment created separate rating criteria for 
hepatitis C and other forms of hepatitis. Under the new 
criteria for hepatitis C, DC 7354, a 20 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  Note 2 under DC 7354 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician." 38 C.F.R. § 4.112, DC 7354 (2004).  
The veteran's hepatitis C is properly evaluated under 
Diagnostic Code 7354.  

The veteran asserts that he is entitled to a higher 
disability rating because the symptomatology of his hepatitis 
C is now worse than when originally rated.  In support of his 
claim, he contends that he suffers from daily fatigue, 
malaise, and nausea.  Further, the veteran claims that he is 
incapacitated for periods of three or more days at least 
twice a month.  

In April 2004, the veteran underwent a VA medical 
examination.  The examining physician noted that the veteran 
complained of daily nausea, fatigue, and weakness.  Although 
the veteran reported losing ten pounds within the past year, 
he did so as a result of dieting rather than anorexia.  He 
complained of stabbing abdominal pain on the right side 
precipated by digesting greasy food.  Although the VA 
physician observed abdominal distention; there was no 
abdominal tenderness.  Further, the liver and spleen were not 
palpable, and there was no ascites, or build-up of fluid 
within the abdominal cavity.  Hepatomegaly, or enlargement of 
the liver, was not noted.  The veteran reported that he was 
not receiving treatment for his hepatitis C and was not 
taking medicine for his abdominal pain.  He was diagnosed as 
having chronic hepatitis C.  

The examining physician's report does not indicate that the 
veteran's claims file was reviewed before a decision was 
reached.  However, the opinion remains probative evidence 
that the veteran's disability has not worsened to a 
compensable degree, as the claims file reflects that the 
veteran has not received treatment for his hepatitis C during 
the time period relevant to his claim for an increased 
rating.  The evidence indicates that despite his complaints 
of incapacitating episodes, the veteran has not experienced 
periods of acute signs and symptoms severe enough to require 
medical treatment.  Although the veteran claims that he was 
forced to remain in bed during his flare-ups, without a 
physician's treatment his symptoms do not rise to the level 
of an "incapacitating episode" for purposes of evaluating 
conditions under Diagnostic Code 7354.  Further, the veteran 
does not have hepatomegaly.  In sum, the veteran's symptoms, 
as described by the medical evidence, more closely 
approximate the criteria for a 20 percent evaluation, as the 
criteria for a higher rating under Diagnostic Code 7354 have 
not been met. 

The Board must also consider whether an extraschedular rating 
may be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to designated VA officials for consideration of 
an extraschedular rating. Extraschedular ratings are limited 
to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards. 

There is no evidence that the veteran's hepatitis C 
disability has resulted in frequent hospitalizations during 
the time period relevant to his January 2004 claim for an 
increased rating.  While the evidence does reflect long-
standing unemployment, it does not indicate that his service-
connected disability, without consideration of the 
disabilities that are not related to service, precludes him 
from securing and following substantially gainful employment 
or causes marked interference with employment.  In this 
regard the evidence suggests that the veteran cannot work due 
to paranoid schizophrenia and a bilateral foot drop caused by 
cervical myelopathy.  The evidence does not establish that 
the veteran's chronic hepatitis C disability interferes with 
employment beyond that contemplated by the evaluation 
assigned in the rating schedule. In the absence of evidence 
documenting exceptional or unusual circumstances, the 
veteran's service-connected hepatitis C disability alone does 
not place him in a position different from other veterans 
with a 20 percent rating.  

The preponderance of the evidence is against the veteran's 
claim for a higher rating for chronic hepatitis C. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated March 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and furnished him 
with a VA liver evaluation in April 2004.  The veteran's VA 
treatment records indicate that he is currently receiving SSA 
disability benefits.  The VA's duty to assist does not attach 
to obtaining SSA records in this case.  The Court has 
indicated that an SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  In this case, however, the critical 
issue is not whether the veteran is employable, but whether 
the symptoms of his chronic hepatitis C entitle him to a 
disability rating in excess of 20 percent.  Accordingly, an 
SSA determination would have no relevance in this case.  See 
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 38 C.F.R. 
§ 3.159(c)(2) (2005).  

Furthermore, the claimant and representative have had ample 
opportunity to identify additional outstanding medical 
records that have not already been obtained, and have not 
done so.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  

The Board therefore concludes that a remand of this case for 
the purpose of attempting to obtain the aforementioned 
records pertaining to the SSA's determination, where such a 
determination does not pertain to the issue being decided 
here and the claimant has already submitted more recent 
medical evidence specifically dealing with the issue in this 
case, would serve no useful purpose and would only impose 
unnecessary burdens upon the VA and the appellant.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for chronic hepatitis C is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


